DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/24/2020, with respect to the rejection(s) of claims 1-8, 13, 15, 16, 26-29, 32 and 33 under 35 USC 102(a)(1) as being anticipated by Truckai et al. (US Pub. No. 2019/0104932 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnston et al. (WO 03/079911 A1).
Regarding applicant’s arguments regarding examiner’s interpretation under 112f of ‘tracking device’, applicant points out in part what the MPEP says about the presence of the linking term ‘for’.  However, examiner also points out this paragraph of the MPEP under section 2181(I)(B):
‘The mere use of the term "means" with no associated function rebuts the presumption that 35 U.S.C. 112(f)  is invoked. A function must be recited within the claim limitation, but it is not necessary that a particular format be used. Typically, the claim limitation will use the linking word "for" to associate "means" or a generic placeholder with the function. However, other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function. In certain circumstances, it is also not necessary to use a linking word if other words used with "means", or the generic placeholder, convey the function. Such words, however, cannot convey specific structure for performing the function or the phrase will not be treated as invoking 35 U.S.C. 112(f). For example, "ink delivery means", "module configured to deliver ink" and "means for ink delivery" could all be interpreted as claim elements that invoke 35 U.S.C. 112(f). See Signtech USA, 174 F.3d at 1356.’
In the above section of the MPEP, the line reading ‘it is also not necessary to use a linking word if other words used with "means", or the generic placeholder, convey the function´ is applicable to the noted ‘tracking device’  - ‘device’ being the generic placeholder and ‘tracking’ being the word used to convey the function.  For these reasons, the 112f interpretation is being upheld.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘first tracking device’ in claims 15-18 and ‘second tracking device’ in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Allowable Subject Matter
Claims 6-14 & 29-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, teach, or suggest the system of claim 15 including a first tracking device associated with the first instrument configured to be connected to a surgical navigation system via the first line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston et al. (WO 03/079911 A1).
Regarding claim 1, Johnston et al. disclose a system (Fig. 2) for connecting a tool assembly, comprising: a handpiece 2 (Fig. 2), including: a housing 34 (Figs. 2 & 4) that is sized and shaped to be held by a hand of a user; a motor 38 (Fig. 4) within the housing 34; a handpiece connector 52, 54 (Fig. 3); a cartridge member 112 (Figs. 2 & 10-12) having: a cartridge connector 118, 120 (Figs. 10-12; paragraph [0086]) configured to engage the handpiece connector 52, 54; a first line 24 (Fig. 2) extending from the cartridge member 112 and operable to be connected to a console (irrigation supply; paragraphs [0091]-[0092]); a second line 30 (Fig. 2) extending from the cartridge member 112 and operable to be connected to the console (suction supply; paragraphs [0091]-[0092]); wherein the cartridge member 112 is configured to be removably connected to the handpiece 2 to connect the first line 24 and the second line 30 to the handpiece 2 (paragraph [0094]). 
Regarding claim 2, Johnston et al. further disclose wherein the engagement of the cartridge connector 118, 120 to the handpiece connector 52, 54 is operable to hold the cartridge 112 relative to the handpiece 2 (paragraphs [0091]-[0094]).  
Regarding claim 3, Johnston et al. further disclose a console 6 (Fig. 1), wherein the console is operable to provide operation features to the handpiece 2.  
Regarding claim 4, Johnston et al. further disclose wherein the first line 24 is an irrigation line (paragraphs [0091]-[0094]) wherein an irrigation fluid is able to flow from an irrigation source through the irrigation line to an irrigation passage within the handpiece 2 after the cartridge member 112 is operably engaged with the handpiece 2 (paragraphs [0091]-[0094]).  
Regarding claim 5, Johnston et al. disclose wherein the second line 30 is a suction line (paragraphs [0091]-[0094]).
Regarding claim 26, Johnston et al. disclose system for connecting a tool assembly, comprising: a handpiece 2 (Figs. 2-4), including: a housing 34 (Figs. 2-4) that is sized and shaped to be held by a hand of a user; a motor 38 within the housing 36 (Fig. 4); a first connector 36 (Fig. 4) configured to engage an instrument assembly 8 (Fig. 1) for performing a procedure with at least a portion of the instrument assembly 8; a second connector 52, 54 (Fig. 3) formed on the housing 34; a cartridge member 112 (Figs. 2 & 10-12) having a cartridge connector 118, 120 (Figs. 10-12; paragraph [0086])  configured to engage and hold the cartridge 112 relative to the handpiece 2; wherein the cartridge member 112 is configured to be removably connected to the handpiece 2 to connect a line to the handpiece 2 (paragraphs [0091]-[0094]).  
Regarding claim 27, Johnston et al. further disclose wherein the line comprises an irrigation tube 24 (Fig. 1; paragraphs [0091]-[0094]); wherein the instrument assembly includes an irrigation passage (it is noted that the ‘instrument assembly’ is not positively recited as part of the claimed invention since it follows the phrase ‘configured to engage’ in claim 26; therefore, the prior art does not need to meet this limitation as claimed; however, it is clear from paragraphs [0091]-[0094] that the instrument assembly 8 is intended to receive an irrigation fluid since it is connected to the handpiece and, thus, the cartridge which provides irrigation fluid during the procedure); wherein the cartridge 112 includes an irrigation outlet 126 (Fig 12); wherein an irrigation fluid is able to flow from an irrigation source through the irrigation passage of the instrument assembly after the cartridge 112 is connected to the handpiece 2 (paragraphs [0091]-[0094]).  
Regarding claim 28, Johnston et al. further disclose wherein the cartridge member 112 is fixedly connected to the irrigation tube 24 (paragraphs [0091]-[0094]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 8, 2021